Citation Nr: 1046766	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  05-21 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a disability manifested 
by dizziness, including as due to an undiagnosed illness.

2.  Entitlement to service connection for a respiratory disorder, 
claimed as pulmonary emphysema and chronic bronchitis, including 
as secondary to sarcoidosis.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from December 1979 to September 
1992.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional Office 
(RO).

In March 2009, the undersigned Veteran's Law Judge (VLJ) remanded 
the above issues for further evidentiary development.  The claims 
have been returned to the Board for consideration, but remand is 
again necessary as discussed below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2009, the Board remanded this case for additional 
development pursuant to VA's obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA).  It was noted that the 
medical evidence of record had several conflicting possibilities 
for the cause of the dizziness complaints.  

It was further noted that the evidence of record included 
competent evidence of shortness of breath and chest pain, but 
that the nature and etiology of these complaints was not 
established in the record.

As a result of the remand, the Veteran underwent examinations 
with written reports in September 2009 (respiratory and ear), 
October 2009 (vertigo), and December 2009 (respiratory), and an 
addendum report was issued in January 2010.  Unfortunately, the 
reports of VA examinations and opinions prepared between 
September 2009 and January 2010 are incomplete and unclear.  
Either an opinion was not provided or, where an opinion was 
given, there was no clear rationale.

The Board observes that there remains a conflict within the 
medical record as to whether the Veteran has a respiratory 
disorder.  In September 2009, the examiner diagnosed 
emphysema/bronchitis with history of sarcoidosis but did not 
opine as to the etiology of the disorders.  

Whereas, in December 2009, a nurse practitioner stated that 
asthma was not present and that none of the cardiac or pulmonary 
exams/tests definitively supports a diagnosis for 
emphysema/bronchitis.  She did not address whether shortness of 
breath was related to service-connected sarcoidosis.

The Board further observes that the September 2009 examiner 
raised the issue of service-connection based on the theory of 
aggravation of a pre-service disability.  Although the physician 
provided an opinion that dizziness was permanently aggravated by 
service, the rationale for this opinion is unclear.  His opinion 
appears to be predicated on a finding of acoustic neuroma; yet 
his report of examination does not show any findings or diagnosis 
for acoustic neuroma.  T

he physician did not indicate clearly whether it is at least as 
likely as not that the episodes of dizziness are (a) related to 
service, or (b) attributable to a known diagnosis, or (c) 
attributable to a chronic undiagnosed illness resulting from 
Persian Gulf War service.

While the various examiners and physicians reported clinical 
findings and medical history, the opinions provided lack a clear 
rationale.  VA may not rely on medical opinions that have no 
supporting rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 
(2008).  Here, the reports of examination are bereft of any 
commentary or explanation of the findings found (or medical 
history) that supports the medical conclusions reached.  

A medical opinion must support its conclusion with an analysis 
the Board can consider and weigh against other evidence in the 
record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  
Therefore, the Board finds that the VA examination reports from 
September 2009 to January 2010 are inadequate and must be 
returned.

A remand by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  Where remand orders of the Board are not complied with, 
the Board errs in failing to insure compliance.  Stegall v. West, 
11 Vet. App. 268 (1998).  

The Board requested a rational for the medical opinion as part of 
the June 2009 remand and none was given.  An inadequate 
examination frustrates judicial review.  Hicks v. Brown, 8 Vet. 
App. 417, 422 (1995).  Therefore, remand is required. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's clinical records 
from the VA Medical Center in Memphis for the 
period from December 2008 to the present.

2.  The January 2010 addendum to the report 
of VA examination dated January 2009 should 
be returned to the physician (Dr. Hodges) for 
a clear medical rationale supporting his 
opinion that vertigo is unrelated to service.  

The physician should clarify whether the 
episodes of dizziness are attributable to a 
known diagnosis or to a chronic undiagnosed 
illness resulting from the Veteran's service 
in the Persian Gulf War.  

The examiner should review the September 2009 
opinion and indicate whether the vertigo is a 
pre-service disability and, if so, whether it 
was at least as likely as not aggravated by 
service.  All opinions must include a clear 
rationale consistent with the evidence of 
record.

3.  Schedule the Veteran for an examination 
to determine the nature and etiology of her 
respiratory disorder, claimed as emphysema 
and chronic bronchitis.  

The examiner should be provided with the 
claims file for review in conjunction with 
this examination.  The following information 
is requested.

The examiner should identify all respiratory 
disorders.  He/she should provide an opinion 
as to whether it is at least as likely as not 
that any respiratory disorder shown is 
related to service, including whether her 
respiratory disorder is causally related to 
her service-connected sarcoidosis.  All 
opinions are to be accompanied by a clear 
rationale consistent with the evidence of 
record.

4.  The RO should then readjudicate the 
claims of entitlement to service connection 
for dizziness, including as a result of an 
undiagnosed illness, and for entitlement to 
service connection for a respiratory 
disorder, claimed as emphysema and chronic 
bronchitis, including as secondary to 
sarcoidosis.  

If vertigo or a disability manifested by 
dizziness is shown to have pre-existed 
service, then the RO should further 
adjudicate the claim with consideration of 
38 C.F.R. § 3.306 (aggravation of preservice 
disability).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

